Citation Nr: 0206466	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-14 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
claimed as secondary to left knee chondromalacia, status post 
arthroscopy.

2.  Entitlement to an increased evaluation for residuals of 
left knee injury, status post arthroscopy, currently 
evaluated as 10 percent disabling.

3.  Entitlement to extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 following knee surgery.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active service from February 1990 to August 
1994.

Service connection for left knee chondromalacia, status post 
arthroscopy, was granted by the Department of Veterans 
Affairs (VA) Winston-Salem, North Carolina, Regional Office 
(RO) by rating action dated in March 1995, and a 10 percent 
disability evaluation was assigned.  The veteran underwent 
additional surgery on the left knee in March 1997.  A July 
1997 rating decision assigned a temporary total rating for 
convalescence from May 21 to October 1, 1997, pursuant to 
38 C.F.R. § 4.30 (2001).

This appeal case comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision that denied 
service connection for a back disorder as secondary to left 
knee disability, but extended a temporary total rating based 
on convalescence for left knee surgery to December 1, 1997.  
An RO rating determination in July 1998 denied an increased 
rating for the service-connected left knee disorder and a 
further extension of convalescence benefits.

The Board remanded the case for further development of the 
evidence in August 1999 and March 2000 decisions.  The case 
is once again before the Board for disposition.  


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development have been accomplished.

2.  Service connection has been in effect for chondromalacia, 
status post arthroscopy, since August 23, 1994.

3.  The medical evidence of record does not demonstrate a 
nexus between the veteran's service-connected left knee 
disability and a low back disorder.

4.  The veteran's service-connected left knee disability is 
manifested by well-healed and nontender surgical scars with 
no more than slight, if any, residual symptomatology.

5.  The veteran sustained a left anterior cruciate ligament 
tear and lateral meniscus tear on March 30, 1997, and 
subsequently underwent surgical repair therefor.

6.  The veteran's left knee surgeries following injury to the 
left knee on March 30, 1997, and subsequent convalescence did 
not involve a service-connected disability.


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to or the 
result of the service-connected chondromalacia and torn 
medical meniscus of the left knee.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.310(a) (2001).

2.  Chondromalacia of the left knee, status post arthroscopy, 
is not more than 10 percent disabling according to the 
applicable criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2001).

3.  The criteria for a temporary total disability evaluation 
based upon a period of convalescence for surgery following 
the March 30, 1997, injury to the left knee have not been 
met.  38 C.F.R. § 4.30 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L.No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions and additional requirements pertaining to the VA's 
duty to assist.  See Pub.L.No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
changes in the law and implementing regulations.  
Nonetheless, it is determined that the new legal authority 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claims for a low back disorder 
claimed as secondary to left knee chondromalacia, entitlement 
to an increased evaluation for residuals of a left knee 
injury, and entitlement to an extension of Paragraph 30 
benefits without first remanding them to the RO, as the 
requirements of such authority have essentially been 
satisfied.  In this regard, the Board notes that as evidenced 
by the multiple statements of the case and supplemental 
statements of the case, the veteran has been given notice of 
the pertinent laws and regulations governing his claim and 
the reasons for denial.  He has been provided notice of the 
information and evidence necessary to substantiate the claims 
as the result of the case having been remanded on two 
separate occasions and ensuing correspondence, and has been 
afforded ample opportunity to submit such information and 
evidence.  VA has conducted reasonable and appropriate 
efforts to assist him in obtaining the evidence necessary to 
substantiate his claims.  The Board notes that the veteran 
has not identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Therefore, adjudication of the above-
referenced issues, without remand to the RO for initial 
consideration under the new law poses no risk of prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran's service medical records show he sustained 
injury to the left knee in July 1993 playing football.  It 
was recorded that his symptoms did not resolve with 
conservative treatment.  He subsequently underwent an 
arthroscopic examination in September 1993 which revealed 
chondromalacia of the medial femoral condyle.  The veteran 
continued to experience some left knee symptomatology but 
"much" improvement was noted in October 1993.  Upon an 
ensuing follow-up examination in January 1994, it was 
recorded that he had experienced low back pain since the 
surgery.  Examination of the back at that time revealed some 
tightness in the lumbar area.  Other findings, however, 
included full range of motion of the lumbar spine with 
negative straight leg raising and muscle weakness, and "OK" 
deep tendon reflexes.  Upon examination in August 1994 for 
separation from active duty, the veteran denied back and knee 
pain.  The spine and musculoskeletal system were evaluated as 
normal.  

A claim for service connection for a left knee disorder was 
received in March 1995.  By rating action dated that same 
month, service connection for chondromalacia of the left 
knee, status post arthroscopy, was granted and a 10 percent 
disability evaluation was assigned.

In correspondence received in June 1997, the veteran wrote 
that he had had an operation on the left knee in May 1997 and 
would be out of work for the next six months.  Subsequently 
received were records dated between March and June 1997 from 
T. M. Pitts, M.D., and the Durham Regional Hospital showing 
that the veteran was seen for left knee pain, swelling and an 
inability to bear weight after noting a cracking sound in his 
left knee while playing basketball in March 1997.  A history 
of arthroscopic surgery for a torn meniscus in 1993 was 
reported.  

The clinical records show that the veteran was treated 
conservatively, but that pain and other symptomatology 
persisted.  In April 1997, it was noted that he had 
tenderness along the medial and lateral joint lines, and 
tenderness at the insertion of the patella tendon.  The 
anterior drawer, pivot shift, and Lachman signs were all 
positive.  Magnetic resonance imaging in May 1997 was 
interpreted as showing tears to the medial meniscus and the 
anterior cruciate ligament.  The veteran underwent 
arthroscopic examination of the left knee joint later in May 
1997 which revealed, among other findings that the articular 
cartilage, including that beneath the medial femoral condyle, 
and menisci were intact and without tears or deficits in both 
the medial and lateral compartments.  It was shown, however, 
that only a five-percent remnant of the anterior cruciate 
ligament remained in the femoral condylar notch.  An 
arthrotomy was performed in May 1997 to repair the anterior 
cruciate ligament.  Subsequent follow-up clinical data 
suggest that the left knee responded slowly to treatment.  

By rating action dated in July 1997, a temporary total 
evaluation on account of treatment for the left knee was 
assigned for the period from May 21 to October 1, 1997, 
pursuant to 38 C.F.R. § 4.30 for chondromalacia and torn 
medial meniscus, post operative arthroscopy.  The veteran 
wrote in a letter dated in August 1997 that he would be out 
of work for an additional six months.  He also presented a 
claim for a back disorder as secondary to the left knee 
disability at that time.

In a letter dated in July 1997, Dr. Pitts indicated that, 
postoperatively, the appellant had to walk touchdown 
weightbearing with crutches, and that since the injury, he 
had had increased pain in his lower back.  It was added that 
when the veteran had been seen in follow-up in June 1997, 
"he informed me that I needed to write a statement relating 
his back condition to his knee condition."  Dr. Pitts opined 
that back symptomatology was the result of the left knee 
condition. 

In a clinic noted dated in August 1997, Dr. Pitts advised 
that the veteran had slipped on a wet floor some nine days 
before and hyperflexed his left knee, and that this was 
followed by severe pain for two days.  Dr. Pitts stated in a 
letter dated in September 1997 that the left knee was 
responding slowly to physical therapy and requested that 
compensation benefits be extended six more months.  In a 
statement received in September 1997, the veteran requested 
an extension of paragraph 30 benefits.

By rating action dated in December 1997, service connection 
was denied for back pain, and benefits under 38 C.F.R. § 4.30 
were extended to December 1, 1997.  The veteran requested an 
extension of such benefits in correspondence received in 
December 1997 and related that additional surgery was 
indicated.  Following continuing symptoms, he underwent 
diagnostic and operative arthroscopy in December 1997 for 
what was diagnosed as internal derangement of the left knee.  

In January 1998, private records show that the veteran 
presented with chief complaints of neck tightness and low 
back pain.  It was indicated that the latter had begun of 
gradual onset six months before, and that low back pain 
seemed to increase with the second surgery.  Following 
examination, an impression of low back pain secondary to 
strain was rendered.  

The veteran was examined by the VA for compensation and 
pension purposes in May 1998.  It was noted that the claims 
folder had not been made available for review.  The appellant 
provided history to the effect that he had sustained a torn 
left medial meniscus while playing football in 1993, as well 
as a torn left lateral meniscus and a torn anterior cruciate 
ligament while playing basketball in 1997 followed by 
surgical repair in May 1997.  It was noted, however, hat he 
had apparently done well after the initial left knee injury, 
had been hired as a county detention officer and had had no 
problems getting through the physical at that time.  The 
veteran related history of left knee injury in 1997 and the 
repeated surgeries which had followed.  He stated that since 
that time, he had had continuous knee pain.  

Upon examination of the spine in May 1998, the appellant 
related that he had not gone back to work since injuring his 
knee in 1997.  He said that after the injury, his back began 
to bother him, and that he had been told that this was 
secondary to the way he was walking due to his severely 
injured left knee.  The veteran stated that his back hurt him 
all the time..

Comprehensive back and left knee examinations were performed.  
An X-ray of the back was interpreted as showing minimal 
retrolisthesis of L5 over S1.  The examiner opined that the 
1997 left knee injury was in no way related to the injury and 
arthroscopy of the left knee in 1993.  He further commented 
that the veteran may have developed back pain after the 1997 
injury, but that a back disorder was not related to the 1993 
injury.

A July 1998 RO decision denied an extension of convalescent 
benefits to which the veteran filed a timely appeal.  

Pursuant to Board remand of August 1999, the appellant was 
afforded additional VA orthopedic examination in October 
1999.  The examiner noted that medical records were available 
and reviewed.  The left knee injury and surgical history was 
reiterated.  Following examinations of the left knee and 
back, the examiner opined that injury to the left knee in 
1997 was so severe that it probably would have occurred had 
there been no antecedent service-connected injury.  It was 
also the opinion of the examiner that there was a causal 
relationship between the veteran's left knee disability and 
his low back condition, but that it developed after the 
second knee injury, and was not causally related to the 
service-connected left knee disorder.

The RO requested additional review of prior VA examination 
reports and further clarification and elucidation from VA 
medical personnel as to whether there was a relationship 
between the service-connected left knee disorder and reinjury 
to the knee in 1997, as well as whether there was a 
relationship between the service-connected left knee 
disability and a back disorder, to include on the basis of 
aggravation.  In a response received in November 1999, J. C. 
Mueller, M.D., Coordinator, C&P Service Line noted that the 
veteran's examining physician was not available but that his 
review indicated that there was no causal relationship 
between the in-service and post-service left knee injuries, 
and that there was no relationship between a back condition 
and service-connected left knee disorder.  He added that he 
was "unable to comment further on any aggravation of the 
back injury or additional disability without pure 
speculation."  

The case was again remanded by a decision of the Board dated 
in March 2000, primarily to address perceived deficiencies in 
the prior VA examinations.  

Additional clinical records dated between June 1999 and 
January 2001 were received from Dr. Pitts showing the veteran 
was being followed for multiple orthopedic complaints, to 
include the left knee, low back and those stemming from an 
automobile accident in April 1999.

Pursuant to Board remand of March 2000, the veteran was 
afforded a VA compensation and pension examination in August 
2001.  It was noted that the claims folder was available.  
Following comprehensive review of the medical history 
pertaining to the left knee as well as physical examination, 
it was the examiner's opinion that the left knee injury in 
service improved and became stable without additional 
disability.  It was believed that the in-service left knee 
injury caused the veteran no future injury and damage to the 
anterior cruciate ligament.  A diagnosis of lumbar 
degenerative disease with retrolisthesis, L5-S1 was rendered 
upon examination of the lumbar spine.  The examiner further 
commented that it was not likely that a low back disorder was 
etiologically related to the service-connected left knee 
disability, or that the service-connected disorder aggravated 
the low back condition.  It was felt that any aggravation of 
the low back was a degenerative process unrelated to the in-
service or post-service knee injuries.  

Analysis

1.  Service connection for a low back disorder claimed as 
secondary to left knee disability.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  To establish 
service connection on a secondary basis, there must be 
competent medical evidence linking the secondary disorder to 
a service-connected disability.  See Jones v. West, 12 Vet. 
App. 383, 385 (1999), citing Wallin v. West, 11 Vet. 
App. 509, 512 (1998), and Reiber v. Brown, 7 Vet. App. 513, 
516-7 (1995).  In addition, service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been aggravated by an already service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

As an initial matter, the Board observes in passing that the 
veteran does not contend, nor does the record on appeal 
demonstrate that his claimed back disorder had its onset 
during his period of military service.  He was shown to have 
complained of back pain in January 1994 while recuperating 
from left knee arthroscopic surgery.  No subsequent symptoms, 
however, in this regard were reported, and the appellant 
denied a back problem upon discharge examination in August 
1994.  The first identification of a post-service back 
problem is recorded in the record in July 1999 when his 
primary physician attributed it to the left knee disorder.  
The Board's discussion will thus focus on the veteran's claim 
of entitlement to service connection for a back disorder on a 
secondary basis.  In essence, the veteran believes that 
service-connected left knee disability was implicated in re-
injury to the left knee in March 1997 and that subsequent to 
such, he developed a low back disorder as a result thereof.  

In this case, the record reflects that while the veteran did 
indeed undergo a significant period of treatment and 
convalescence following surgery to the left knee in service, 
it is shown that such symptoms eventually resolved, 
apparently without residual disability.  He denied knee and 
back pain upon service separation examination in August 1994.  
There is no medical evidence of post-service left knee 
complaints or treatment until March 1997 when the veteran 
again injured his left knee while playing basketball.  He had 
pain and joint instability which did not respond to 
conservative treatment and underwent arthroscopic examination 
in May 1997 which showed that the medial and lateral menisci 
were intact and without deficits, but that the anterior 
cruciate ligament was torn.  The veteran then underwent an 
arthrotomy to repair the anterior cruciate ligament.  His 
recovery was problematic and his use of crutches was 
prolonged.

In a July 1997 letter, Dr. Pitts reported the veteran's use 
of crutches and related back pain his the knee condition.  
Dr. Pitts, however, made no reference to the veteran's in-
service injury and treatment, or otherwise related the post-
service knee injury to the service-connected left knee 
disorder.  Upon multiple ensuing VA examinations, three 
separate examiners, at least two of which reviewed the claims 
folder, clearly stated that injury to the left knee in March 
1997 while playing basketball was unrelated to the in-service 
left knee injury.  It was further opined in each instance 
that any current back pain was unrelated to the 1993 left 
knee injury, and was either the result of the post-service 
injury to the left knee or a degenerative process.  The VA 
examiner in August 2001 expressly stated that the service-
connected knee disorder did not aggravate the low back 
condition, and that any aggravation indicated was the result 
of a low back degenerative process.  

Consequently, the Board observes that there is no medical 
opinion of record which provides a nexus between the 
veteran's service-connected left knee disorder and the post-
service left knee injury in March 1997, or the subsequent low 
back complaints.   The veteran's private physician, Dr. 
Pitts, who treated the appellant over a long period of time 
following the 1997 injury did not present any opinion linking 
any disability to the period of military service.

There is another route to secondary service connection, 
potentially applicable here, whereby a service-connected 
disability aggravates a nonservice-connected one.  In such a 
case, the evaluation assigned is based on the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Thus, service connection 
for a back disorder would be warranted if medical evidence 
showed that a back disorder was aggravated by the veteran's 
service-connected knee disorder; however, on VA orthopedic 
examination in August 2001, the examiner opined that the 
veteran's service-connected disorder did not aggravate a back 
disorder.  

In sum, the veteran developed back pain in June 1997 
following injury to the left knee in March 1997 with 
subsequent repair of the knee in May 1997.  He has attributed 
back pain to his use of crutches and an altered gait 
occasioned by left knee symptoms.  The bulk of the medical 
evidence, however, shows that back pain was not due to or 
aggravated by his service-connected left knee disorder, and 
was more likely the result of the intervening left knee 
injury in March 1997.  

The veteran has offered his own statements and testimony to 
the effect that current low back disability is due to left 
knee injury in service.  The Board does not doubt that he is 
sincere in his beliefs, and understands how one could 
conclude that, based on proximity alone, there could be an 
etiological relationship.  It is well-established, however, 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to little weight or probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.]

For the reasons expressed above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder as secondary to 
left knee disability, and service connection must be denied. 

2.  Increased evaluation for service-connected residuals of 
left knee injury

Service connection for left knee chondromalacia, status post 
arthroscopy was established by rating action dated in March 
1995, and a 10 percent disability rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, and continues to 
date.  The veteran filed a claim for an increased rating for 
the service-connected connected left knee disorder in June 
1997.  He asserts that the symptoms associated with the left 
knee have increased in severity and warrant a higher 
disability rating. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Each disability must be 
viewed in relation to its history, so examination reports and 
treatment records extending back to the date of service 
connection are considered.  38 C.F.R. § 4.1.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Applicable regulations also provide that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating; flexion limited 
to 45 degrees warrants a 10 percent rating; flexion limited 
to 30 degrees warrants a 20 percent rating; and flexion 
limited to 15 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Extension limited to 5 
degrees warrants a noncompensable rating; extension limited 
to 10 degrees warrants a 10 percent rating; extension limited 
to 15 degrees warrants a 20 percent rating; and extension 
limited to 20 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Flexion of the knee to 140 degrees is considered full, and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996). 

On VA examination of the left knee in May 1998, there was no 
obvious swelling or deformity.  The veteran was reported to 
have lacked approximately three degrees of full extension, 
but had flexion to 135 degrees.  All ligaments were intact 
and there was no joint line pain.  It was commented that the 
appellant had had extremely good surgical correction.  He 
could stand on his toes and heels and could also squat. It 
was reported that X-rays of the left knee did not show 
evidence of degenerative joint disease.  Diagnoses of status 
post medial meniscectomy, left knee and status post anterior 
cruciate ligament repair and lateral meniscectomy with 
limited motion were rendered.  When examined by the VA for 
compensation and pension purposes in October 1999, the left 
knee was reported to be fairly stable, although the appellant 
reported that he avoided running, long standing and other 
activity that could possibly cause a flare-up.  It was 
observed that he wore a brace on the left knee.  There was no 
evidence of recurrent subluxation.  The veteran was noted to 
lack 10 degrees of full extension upon range of motion 
exercises, but was observed to have full extension when he 
took the knee out of the brace for the examination.  Flexion 
was to 90 degrees.  It was reported that he exhibited painful 
motion, but that there was no fatigue, weakness or lack of 
endurance.  There was no objective evidence of edema, 
effusion, instability, tenderness, redness or heat.  It was 
noted that there was marked crepitus of the left knee.  
Weightbearing was found to be fair and he was observed to 
walk with a limp.  There was no ankylosis or evidence of 
inflammatory arthritis.

The veteran most recently underwent examination of the left 
knee at the VA in August 2001.  He complained that the left 
knee throbbed every day, swelled intermittently, and said 
that there was some locking of the kneecap, numbness and some 
tingling sensation.  He stated that he could not climb a 
ladder or run, and wore a brace.

Physical examination disclosed well-healed surgical scars 
which were nontender.  There was slight discomfort on 
pressing the patella against the knee joint and minimal 
crepitation.  Tenderness was elicited over the medial plica 
area with pain, but no there was no medial instability to 
lateral testing, posteriorly or anteriorly.  The veteran 
could perform a knee bend with increased left knee pain, but 
there was good strength on repetitive motion.  It was noted 
that he could not completely extend and lock the left knee, 
and lacked the final five degrees of extension.  Flexion was 
to 110 degrees.  It was reported that that was increasing 
discomfort to 120 degrees.  The knee was judged stable to 
perform medial and lateral stress with minimal instability 
posteriorly and anteriorly.  The appellant was observed to 
have a stable gait except for a slight limp on the left.  It 
was reported that he carried himself well, and that he did 
not place any additional strain on the other knee or the 
back.  A diagnosis of postoperative residuals of medial 
meniscectomy and anterior cruciate ligament repair with 
residual pain and instability, left knee, was rendered. 

A review of the record discloses that although a July 1997 
rating decision continued a 10 percent evaluation for 
chondromalacia and torn medial meniscus based on records 
received from Dr. Pitts, it is not clear how the rating 
decision came to include torn medial meniscus.  Dr. Pitts' 
records are replete with references to a suspected meniscal 
tear as a result of the 1997 injury and to history the 
veteran gave of a torn meniscus in service.  As indicated 
above, however, service medical records do not suggest that a 
medial meniscus tear was sustained then or repaired, and Dr. 
Pitts' May 1997 operation report clearly shows that a 
meniscus was not then, and never had been, torn.  In other 
words, the July 1997 rating decision adopted, as medical 
fact, incorrect medical history given by the veteran as a 
meniscal tear was not demonstrated in service.  

The Board must now determine whether a preponderance of the 
medical evidence shows disability attributable to the 1993 
injury that warrants an evaluation greater than 10 percent, 
or whether all of the evidence on that issue is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against an 
evaluation greater than 10 percent, in which case the claim 
must be denied.  38 U.S.C.A. § 5107(b) (as amended); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (as 
amended).  

As noted previously, the Board points out that the 1993 
service medical records do not show a meniscal tear or 
meniscectomy, and that the veteran denied a knee disorder on 
a 1994 separation examination and that none was found at that 
time.  There is no post-service medical evidence of left knee 
symptomatology until intervening injury in March 1997 which 
was characterized as severe.  The veteran's treating 
orthopedic surgeon never attributed any left knee symptoms to 
the 1993 injury.  VA examiners, although they apparently 
accepted the history given by the veteran of a medial 
meniscus tear in service, nevertheless maintained that the 
1997 knee injury was unrelated to the one sustained in 1993.  
Moreover, those examiners attributed current left knee 
symptomatology to the 1997 anterior cruciate ligament tear 
and surgical repair.

The Board thus finds that the only residuals of the 1993 left 
knee injury and arthroscopic examination that were apparent 
between the veteran's 1994 separation examination and his 
March 1997 basketball injury were well healed, nontender 
arthroscopy scars.  A 10 percent evaluation is warranted for 
scars that are poorly nourished and repeatedly ulcerated 
(38 C.F.R. § 4.118, Diagnostic Code 7803 (2001)), or for 
scars that are shown to be tender and painful (38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001)).  Clearly, an 
evaluation greater than 10 percent is not warranted in this 
respect, where, as here, the rating criteria for a 10 percent 
evaluation are not met.

The veteran's complaints of pain and instability, weakness 
and limitation of function of the left knee are duly noted.  
There is,, however, no objective evidence establishing 
limitation of motion on either flexion or extension of the 
right knee that would meet the criteria for even the minimal 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5260 or 5261, respectively.  There also is no indication that 
the veteran experiences such disabling pain and weakness so 
as meet the criteria for even the minimum compensable 
evaluation under either Diagnostic Code 5260 or 5260 during 
flare-ups.  On VA examination in August 2001, the VA examiner 
acknowledged the veteran's complaints of pain, swelling, 
locking and numbness.  It was also noted, however, that on 
the basis of the information provided (the veteran's 
documented medical history and assertions), there was no 
objective evidence of additional pain on motion, weakness, or 
fatigue beyond that observed on examination, nor that he had 
enough pain to have additional functional loss of motion.  
Therefore, the Board finds that the evidence of record is 
consistent with no more than slight recurrent subluxation or 
lateral instability, which would warrant no more than a 10 
percent evaluation under Diagnostic Code 5257, even with 
consideration of applicable criteria under the provisions of  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59  See also DeLuca v. 
Brown, 8 Vet. App. at 204-7 and Johnson v. Brown, 9 Vet. App. 
7 (1996).  

The Board would also point out that the a separate 10 percent 
evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 for right knee arthritis based on x-ray 
findings which do not show any degenerative process.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  

In summary, the Board points out that as noted before, it has 
been clinically determined that the veteran's in-service 
injury to the left knee appears to have resolved and that he 
was left with no significant residual disability therefrom.  
It is shown that he sustained additional injury to the left 
knee in March 1997 while playing basketball which required at 
least two successive operative procedures.  A medical 
determination, however, has been rendered to the effect that 
re-injury was also not related to the in-service trauma.  The 
Board must therefore conclude that left knee symptomatology 
since March 1997 is overwhelmingly related to the intervening 
injury.

That notwithstanding, the Board finds no basis for assignment 
of any higher evaluation under any other potentially 
applicable diagnostic code pertaining to the left knee.  
Additionally, there is no showing that veteran's left knee 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that the disability attributable to service-connected injury 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 38 
C.F.R. §  3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher 
evaluation for chondromalacia of the left knee must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  As the preponderance of the evidence, however, is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991)

3.  Extension of a temporary total rating, pursuant to 
38 C.F.R. § 4.30, for convalescence following knee surgery

The veteran contends that he should receive an extension of a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 
because of his continuing need for surgery and convalescence 
for service-connected left knee disability. 

Under 38 C.F.R. § 4.30, a temporary total disability 
evaluation (100 percent) will be assigned without regard to 
other provisions of the VA's Schedule for Rating Disabilities 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted for the following:  (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.

In this case, the issue before the Board is not a matter of 
determining whether one of the listed reasons for 
convalescence applies, as the veteran did indeed have left 
knee surgery in May 1997 which required immobilization of a 
major joint and the use of crutches.  It is also not a matter 
of determining the length of the period of convalescence.  
Although it is not clear how long the veteran used crutches, 
the evidence suggests he was out of work until April or May 
1998, and time lost from work must be considered when 
determining the length of the period of convalescence.  
Felden v. West, 11 Vet. App. 427 (1998).  The issue before 
the Board, however, is the threshold one of whether the March 
1997 injury to the left knee and ensuing surgery were related 
to a service-connected disability.

As noted previously, it has been clinically determined that 
the left knee injury in service resolved without residuals.  
It has been clearly found that the 1997 injury to the left 
knee was not related to the 1993 in-service trauma.  The 1997 
surgery was necessitated by the 1997, and not the 1993 
injury.  

Benefits under 38 C.F.R. § 4.30 arise from hospitalization 
and convalescence for service-connected disabilities.  The 
veteran's convalescence for injury on March 30, 1997 was for 
injury which was thus not service connected.  The clinical 
reports do not show that the veteran was treated at any time 
during this course for any medical problems relating to his 
service-connected left knee disability.  No evidence has been 
presented to indicate that convalescence after the March 1997 
injury to the left knee was for any service-connected 
symptomatology.  Because the 1997 surgery was not 
necessitated by the 1993 injury, the veteran was never 
entitled to convalescent benefits pursuant to 38 C.F.R. 
§ 4.30.  Accordingly, in the absence of treatment for a 
service-connected disability there is no basis under the law 
to award an extension of such benefits.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [in a case where the law 
and not the evidence is dispositive, a claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law].


ORDER

Service connection for a low back disorder, claimed as 
secondary to left knee chondromalacia, status post 
arthroscopy, is denied.

An increased evaluation for chondromalacia, status post 
arthroscopy, is denied.

An extension of a temporary total rating, pursuant to 
38 C.F.R. § 4.30 for convalescence following knee surgery in 
May 1997 is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

